Cite as: 571 U. S. ____ (2013)                    1

                       SOTOMAYOR, J., dissenting

SUPREME COURT OF THE UNITED STATES
         MARIO DION WOODWARD v. ALABAMA
    ON PETITION FOR WRIT OF CERTIORARI TO THE COURT

            OF CRIMINAL APPEALS OF ALABAMA

              No. 13–5380    Decided November 18, 2013


   The petition for a writ of certiorari is denied.
   JUSTICE SOTOMAYOR, with whom JUSTICE BREYER joins
as to Parts I and II, dissenting from denial of certiorari.
   The jury that convicted Mario Dion Woodward of capital
murder voted 8 to 4 against imposing the death penalty.
But the trial judge overrode the jury’s decision and sen-
tenced Woodward to death after hearing new evidence and
finding, contrary to the jury’s prior determination of the
same question, that the aggravating circumstances out-
weighed the mitigating circumstances. The judge was
statutorily entitled to do this under Alabama law, which
provides that a jury’s decision as to whether a defendant
should be executed is merely an “advisory verdict” that the
trial judge may override if she disagrees with the jury’s
conclusion. In the last decade, Alabama has been the only
State in which judges have imposed the death penalty in
the face of contrary jury verdicts. Since Alabama adopted
its current statute, its judges have imposed death sen-
tences on 95 defendants contrary to a jury’s verdict.1 Forty-
three of these defendants remain on death row today.
Because I harbor deep concerns about whether this prac-
tice offends the Sixth and Eighth Amendments, I would
grant Woodward’s petition for certiorari so that the Court
——————
  1 A list of these 95 defendants sentenced to death after a jury verdict

of life imprisonment is produced in an appendix to this opinion. By
contrast, where juries have voted to impose the death penalty, Alabama
judges have overridden that verdict in favor of a life sentence only nine
times.
2                 WOODWARD v. ALABAMA

                   SOTOMAYOR, J., dissenting

could give this issue the close attention that it deserves.
                             I

                             A

   In Alabama, a defendant convicted of capital murder is
entitled to an evidentiary sentencing hearing before a
jury. Ala. Code §§13A–5–45, 13A–5–46 (2005). At that
hearing, the State must prove beyond a reasonable doubt
the existence of at least one aggravating circumstance;
otherwise, the defendant cannot be sentenced to death and
instead receives a sentence of life imprisonment without
parole. §13A–5–45(e),(f). The defendant may present
mitigating circumstances, which the State may seek to
disprove by a preponderance of the evidence. §13A–5–
45(g). If it has found at least one aggravating circum-
stance, the jury then weighs the aggravating and mitigat-
ing evidence and renders its advisory verdict. If it finds
that the aggravating circumstances do not outweigh the
mitigating circumstances, the jury must return a life-
without-parole verdict; if it finds that the aggravating
circumstances do outweigh the mitigating circumstances,
it must return a death verdict. §13A–5–46(e). A life-
without-parole verdict requires a vote of a majority of the
jurors, while a death verdict requires a vote of at least 10
jurors. §13A–5–46(f).
   After the jury returns its advisory verdict, the trial
judge makes her own determination whether the aggra-
vating circumstances outweigh the mitigating circum-
stances and imposes a sentence accordingly. §13A–5–47.
Alabama’s statute provides that “[w]hile the jury’s rec-
ommendation concerning [the] sentence shall be given
consideration, it is not binding upon the court.”
§13A–5–47(e).
                          B
    Woodward was convicted of capital murder for fatally
                 Cite as: 571 U. S. ____ (2013)            3

                   SOTOMAYOR, J., dissenting

shooting Keith Houts, a city of Montgomery police officer.
By a vote of 8 to 4, the jury determined that the aggravat-
ing circumstances shown by the State did not outweigh
the mitigating circumstances presented by the defense. It
therefore recommended a sentence of life imprisonment
without parole.
  The trial judge conducted his own sentencing proceed-
ing. At that hearing, the State presented additional evi-
dence concerning the mitigating circumstances presented
to the jury. The trial judge, in part on the basis of the new
evidence, rejected the jury’s finding. Making his own
determination that the aggravating circumstances out-
weighed the mitigating circumstances, the judge imposed
the death penalty, thereby overriding the jury’s prior
advisory verdict of life without parole. The Alabama
Court of Criminal Appeals affirmed Woodward’s conviction
and sentence, 2011 WL 6278294 (Aug. 24, 2012), and the
Alabama Supreme Court denied certiorari.
                              II
   This Court has long acknowledged that death is funda-
mentally different in kind from any other punishment.
See Furman v. Georgia, 408 U.S. 238, 286–291 (1972)
(Brennan, J., concurring); Gregg v. Georgia, 428 U.S. 153,
188 (1976) (joint opinion of Stewart, Powell, and Stevens,
JJ.). For that reason, we have required States to apply
special procedural safeguards to “minimize the risk of
wholly arbitrary and capricious action” in imposing the
death penalty. Gregg, 428 U.S., at 189, 195 (joint opinion
of Stewart, Powell, and Stevens, JJ.); see also Ring v.
Arizona, 536 U.S. 584, 614 (2002) (BREYER, J., concurring
in judgment) (explaining that without adequate proce-
dural safeguards, “the constitutional prohibition against
‘cruel and unusual punishments’ would forbid [the] use” of
the death penalty). One such safeguard, as determined by
the vast majority of States, is that a jury, and not a judge,
4                     WOODWARD v. ALABAMA

                       SOTOMAYOR, J., dissenting

should impose any sentence of death.2
   Of the 32 States that currently authorize capital pun-
ishment, 31 require jury participation in the sentencing
decision; only Montana leaves the jury with no sentencing
role in capital cases. See Mont. Code Ann. §§46–18–301,
46–18–305 (2013). In 27 of those 31 States, plus the fed-
eral system, 18 U.S. C. §3593, the jury’s decision to im-
pose life imprisonment is final and may not be disturbed
by the trial judge under any circumstance. That leaves
four States in which the jury has a role in sentencing but
is not the final decisionmaker. In Nebraska, the jury is
responsible for finding aggravating circumstances, while a
three-judge panel determines mitigating circumstances
and weighs them against the aggravating circumstances
to make the ultimate sentencing decision. See Neb. Rev.
Stat. §§29–2520, 29–2521 (2008). Three States—Alabama,
Delaware, and Florida—permit the trial judge to override
the jury’s sentencing decision.
  In Spaziano v. Florida, 468 U.S. 447 (1984), we upheld
Florida’s judicial-override sentencing statute. And in
Harris v. Alabama, 513 U.S. 504 (1995), we upheld Ala-
bama’s similar statute. Eighteen years have passed since
we decided Harris, and in my view, the time has come for
us to reconsider that decision. Cf. Roper, 543 U.S., at 555
——————
  2 It is perhaps unsurprising that the national consensus has moved

towards a capital sentencing scheme in which the jury is responsible for
imposing capital punishment. Because “ ‘capital punishment is an
expression of society’s moral outrage at particularly offensive conduct,’ ”
Harris v. Alabama, 513 U.S. 504, 518 (1995) (Stevens, J., dissenting),
jurors, who “express the conscience of the community on the ultimate
question of life or death,” Witherspoon v. Illinois, 391 U.S. 510, 519
(1968), seem best-positioned to decide whether the need for retribution
in a particular case mandates imposition of the death penalty. See
Harris, 513 U.S., at 518 (Stevens, J., dissenting) (“A capital sentence
expresses the community’s judgment that no lesser sanction will
provide an adequate response to the defendant’s outrageous affront to
humanity”).
                     Cite as: 571 U. S. ____ (2013)                    5

                       SOTOMAYOR, J., dissenting

(reconsidering after 16 years the issue decided in Stanford
v. Kentucky, 492 U.S. 361 (1989)); Atkins v. Virginia, 536
U.S. 304, 307 (2002) (reconsidering after 13 years the
issue decided in Penry v. Lynaugh, 492 U.S. 302 (1989)).
   In the nearly two decades since we decided Harris, the
practice of judicial overrides has become increasingly rare.
In the 1980’s, there were 125 life-to-death overrides: 89 in
Florida, 30 in Alabama, and 6 in Indiana. In the 1990’s,
there were 74: 26 in Florida, 44 in Alabama, and 4 in
Indiana.3 Since 2000, by contrast, there have been only 27
life-to-death overrides, 26 of which were by Alabama
judges.4




  As these statistics demonstrate, Alabama has become a
clear outlier. Among the four States that permitted judi-
——————
   3 See Radelet, Overriding Jury Sentencing Recommendations in Flor-

ida Capital Cases: An Update and Possible Half-Requiem, 2011 Mich.
State L. Rev. 793, 818 (2011) (listing overrides in Indiana); id., at 828
(listing overrides in Florida); id., at 825–827 (listing overrides in
Alabama).
   4 The 27th death sentence by judicial override, which occurred in

Delaware, was eventually reduced to a life sentence. See n. 5, infra.
6                    WOODWARD v. ALABAMA

                      SOTOMAYOR, J., dissenting

cial overrides at the time of Harris, Alabama now stands
as the only one in which judges continue to override jury
verdicts of life without parole. One of the four States,
Indiana, no longer permits life-to-death judicial overrides
at all. See Ind. Code §35–50–2–9(e) (2004). Only one
defendant in Delaware has ever been condemned to death
by a judicial life-to-death override, and the Delaware
Supreme Court overturned his sentence.5 And no Florida
judge has overridden a jury’s verdict of a life sentence
since 1999.6 In sum, whereas judges across three States
overrode roughly 10 jury verdicts per year in the 1980’s
and 1990’s, a dramatic shift has taken place over the past
decade: Judges now override jury verdicts of life in just a
single State, and they do so roughly twice a year.
   What could explain Alabama judges’ distinctive procliv-
ity for imposing death sentences in cases where a jury has
already rejected that penalty? There is no evidence that
criminal activity is more heinous in Alabama than in other
States, or that Alabama juries are particularly lenient in
——————
   5 One Delaware judge has used the override to impose a death sen-

tence in two cases involving the same defendant. On appeal, the
Delaware Supreme Court twice vacated the death sentence, and ulti-
mately ordered the trial court to impose a life sentence. See Garden v.
State, 815 A.2d 327, 331–333 (2003); Garden v. State, 844 A.2d 311,
318 (2004).
   6 Even after this Court upheld Florida’s capital sentencing scheme in

Spaziano v. Florida, 468 U.S. 447 (1984), the practice of judicial
overrides consistently declined in that State. Since 1972, 166 death
sentences have been imposed in Florida following a jury recommenda-
tion of life imprisonment. Between 1973 and 1989, an average of eight
people was sentenced to death on an override each year. That average
number dropped by 50 percent between 1990 and 1994, and by an
additional 70 percent from 1995 to 1999. The practice then stopped
completely. It has been more than 14 years since the last life-to-death
override in Florida; the last person sentenced to death after a jury
recommendation of life imprisonment was Jeffrey Weaver, sentenced in
August 1999.
                  Cite as: 571 U. S. ____ (2013)              7

                    SOTOMAYOR, J., dissenting

weighing aggravating and mitigating circumstances. The
only answer that is supported by empirical evidence is one
that, in my view, casts a cloud of illegitimacy over the
criminal justice system: Alabama judges, who are elected
in partisan proceedings, appear to have succumbed to
electoral pressures. See Symposium, Politics and the
Death Penalty: Can Rational Discourse and Due Process
Survive the Perceived Political Pressure? 21 Fordham
Urban L. J. 239, 256 (1994) (comments of Bryan Steven-
son) (concluding, based on “a mini-multiple regression
analysis of how the death penalty is applied and how
override is applied, [that] there is a statistically significant
correlation between judicial override and election years
in most of the counties where these overrides take
place”); see also Equal Justice Initiative, The Death Penalty
in Alabama: Judge Override, at 16, http://eji.org/files/
Override_Report.pdf (as visited on November 15, 2013,
and available in Clerk of Court’s case file) (hereinafter
Override Report) (noting that the proportion of death
sentences imposed by override in Alabama is elevated in
election years). One Alabama judge, who has overridden
jury verdicts to impose the death penalty on six occasions,
campaigned by running several advertisements voicing his
support for capital punishment. One of these ads boasted
that he had “ ‘presided over more than 9,000 cases, includ-
ing some of the most heinous murder trials in our his-
tory,’ ” and expressly named some of the defendants
whom he had sentenced to death, in at least one case over
a jury’s contrary judgment. Override Report 16. With
admirable candor, another judge, who has overridden one
jury verdict to impose death, admitted that voter reaction
does “ ‘have some impact, especially in high-profile cases.’ ”
Velasco, More Judges Issue Death Despite Jury, Birming-
ham News, July 17, 2011, p. 11A. “ ‘Let’s face it,’ ” the
judge said, “ ‘we’re human beings. I’m sure it affects some
more than others.’ ” Id., at 12A. Alabama judges, it
8                    WOODWARD v. ALABAMA

                      SOTOMAYOR, J., dissenting

seems, have “ben[t] to political pressures when pronounc-
ing sentence in highly publicized capital cases.” Harris,
513 U.S., at 520 (Stevens, J., dissenting).
   By permitting a single trial judge’s view to displace that
of a jury representing a cross-section of the community,
Alabama’s sentencing scheme has led to curious and
potentially arbitrary outcomes. For example, Alabama
judges frequently override jury life-without-parole verdicts
even in cases where the jury was unanimous in that ver-
dict.7 In many cases, judges have done so without offering
a meaningful explanation for the decision to disregard the
jury’s verdict. In sentencing a defendant with an IQ of 65,
for example, one judge concluded that “ ‘[t]he sociological
literature suggests Gypsies intentionally test low on
standard IQ tests.’ ” 8 Override Report 20 (quoting Sen-
tencing Order in State v. Neal, No. 87–520 (Baldwin Cty
Cir. Ct., May 17, 1990)). Another judge, who was facing
reelection at the time he sentenced a 19-year-old defend-
ant, refused to consider certain mitigating circumstances
found by the jury, which had voted to recommend a life-
without-parole sentence. He explained his sensitivity to
public perception as follows: “ ‘If I had not imposed the
——————
    7 As
       recently as May 2011, an Alabama judge overrode a 12-to-0 jury
verdict to sentence Courtney Lockhart to death. Lockhart, a former
army soldier and Iraq war veteran, was convicted of murdering a
college student, Lauren Burk. The jury recommended life imprison-
ment without the possibility of parole, influenced by mitigating circum-
stances relating to severe psychological problems Lockhart suffered as
a result of his combat in Iraq. (Lockhart spent 16 months in Iraq; 64 of
the soldiers in his brigade never made it home, including Lockhart’s
best friend. The soldiers who survived all exhibited signs of posttrau-
matic stress disorder and other psychological conditions. Twelve of
them have been arrested for murder or attempted murder.). The trial
judge nonetheless imposed the death penalty.
  8 After this sentence was reversed on appeal, the State agreed that

the defendant was exempt from the death penalty because he is men-
tally retarded. Override Report 20.
                 Cite as: 571 U. S. ____ (2013)            9

                   SOTOMAYOR, J., dissenting

death sentence, I would have sentenced three black people
to death and no white people.’ ” Override Report 20 (quot-
ing Tr. of Sentencing Hearing in State v. Waldrop, No. 98–
162 (Randolph Cty Cir. Ct., July 25, 2000)). These results
do not seem to square with our Eighth Amendment juris-
prudence, see Furman, 408 U.S., at 274 (Brennan, J.,
concurring) (“In determining whether a punishment com-
ports with human dignity, we are aided by [the principle]
that the State must not arbitrarily inflict a severe pun-
ishment”); Gregg, 428 U.S., at 188 (joint opinion of Stew-
art, Powell, and Stevens, JJ.) (“Furman held that [the
death penalty] could not be imposed under sentencing
procedures that created a substantial risk that it would be
inflicted in an arbitrary and capricious manner”), and they
raise important concerns that are worthy of this Court’s
review.
                             III
   There is a second reason why Alabama’s sentencing
scheme deserves our review. Since our decisions in Spazi-
ano and Harris, our Sixth Amendment jurisprudence has
developed significantly. Five years after we decided Har-
ris, we held in Apprendi v. New Jersey, 530 U.S. 466
(2000), that the Sixth Amendment does not permit a de-
fendant to be “expose[d] . . . to a penalty exceeding the
maximum he would receive if punished according to the
facts reflected in the jury verdict alone.” Id., at 483 (em-
phasis deleted). When “a State makes an increase in a
defendant’s authorized punishment contingent on the
finding of fact,” we explained, “that fact—no matter how
the State labels it—must be found by a jury beyond a
reasonable doubt.” Ring, 536 U.S., at 602 (citing Appren-
di, 530 U.S., at 482–483); see also id., at 499 (SCALIA, J.,
concurring) (“[A]ll the facts which must exist in order to
subject the defendant to a legally prescribed punishment
must be found by the jury”).
10               WOODWARD v. ALABAMA

                  SOTOMAYOR, J., dissenting

   Two years later, we applied the Apprendi rule in Ring v.
Arizona to invalidate Arizona’s capital sentencing scheme,
which permitted the trial judge to determine the presence
of aggravating factors required for imposition of the death
penalty. 536 U.S., at 609. We made clear that “[c]apital
defendants, no less than noncapital defendants, . . . are
entitled to a jury determination of any fact on which the
legislature conditions an increase in their maximum pun-
ishment.” Id., at 589. And we overruled our earlier deci-
sion in Walton v. Arizona, 497 U.S. 639 (1990), by holding
that the jury—not the judge—must find an aggravating
circumstance that is necessary for the imposition of the
death penalty. Ring, 536 U.S., at 609. “Because Arizo-
na’s enumerated aggravating factors operate as ‘the func-
tional equivalent of an element of a greater offense,’ ” we
explained, “the Sixth Amendment requires that they be
found by a jury.” Ibid. (quoting Apprendi, 530 U. S., at
494, n. 19).
   The very principles that animated our decisions in
Apprendi and Ring call into doubt the validity of Ala-
bama’s capital sentencing scheme. Alabama permits a
defendant to present mitigating circumstances that weigh
against imposition of the death penalty. See Ala. Code
§§13A–5–51, 13A–5–52. Indeed, we have long held that a
defendant has a constitutional right to present mitigating
evidence in capital cases. See Eddings v. Oklahoma, 455
U.S. 104, 110 (1982). And a defendant is eligible for the
death penalty in Alabama only upon a specific factual
finding that any aggravating factors outweigh the mitigat-
ing factors he has presented. See Ala. Code §§13A–5–
46(e), 13A–5–47(e). The statutorily required finding that
the aggravating factors of a defendant’s crime outweigh
the mitigating factors is therefore necessary to impose the
death penalty. It is clear, then, that this factual finding
exposes the defendant to a greater punishment than he
would otherwise receive: death, as opposed to life without
                 Cite as: 571 U. S. ____ (2013)          11

                  SOTOMAYOR, J., dissenting

parole. Under Apprendi and Ring, a finding that has such
an effect must be made by a jury.
   The facts of this case underscore why Alabama’s statute
might run afoul of Apprendi and Ring. After the State
and Woodward presented evidence at the sentencing
hearing, the jury found two aggravating factors, but it
determined that the mitigating factors outweighed those
aggravating factors, and it voted to recommend a sentence
of life imprisonment without the possibility of parole. The
judge then heard additional evidence before reweighing
the aggravating and mitigating factors to reach the oppo-
site conclusion from the jury. With respect to the first
mitigating circumstance—Woodward’s relationship with
his children—the judge noted that he was “under-
whelmed” by Woodward’s family situation in light of the
additional evidence that only he had heard. App. to Pet.
for Cert. 80 (amended sentencing order). Rejecting the
conclusion that Woodward had a positive influence on the
lives of his young children, the judge opined: “What young
child does not adore a parent?” Ibid. The judge further
reasoned that Woodward’s criminal history rendered him
a “very poor parenting role model.” Id., at 81. Moving to
the second mitigating factor—Woodward’s traumatic
childhood—the judge concluded that the evidence of prob-
lems in Woodward’s childhood did not “withstand close
scrutiny.” Ibid. He noted that “no documentation of abuse
was introduced”; speculated that Woodward’s “truncated
academic career may well have been the result of his
bringing weapons to school, not the result of family is-
sues”; suggested that Woodward’s mother did not actually
send him to live with his abusive father because no mother
would “sen[d] her children to live alone, unprotected with
an abusive man”; and found that it “strain[ed] logic to
accept the story that [Woodward’s] father evicted him.”
Ibid. The judge opined that “[w]hile [Woodward’s] child-
hood was not the stuff of fairytales, his youth appear[ed]
12                   WOODWARD v. ALABAMA

                      SOTOMAYOR, J., dissenting

more idyllic than those of others [Woodward] called to
testify.” Ibid. And he concluded that the aggravating
factors “far outweigh[ed] the mitigating factors.” Id., at
82.9 In other words, the judge imposed the death penalty
on Woodward only because he disagreed with the jury’s
assessment of the facts.
  Under our Apprendi jurisprudence, as it has evolved
since Harris was decided, a sentencing scheme that per-
mits such a result is constitutionally suspect.
                        *     *    *
  Eighteen years have passed since we last considered
Alabama’s capital sentencing scheme, and much has
changed since then. Today, Alabama stands alone: No
other State condemns prisoners to death despite the con-
sidered judgment rendered by a cross-section of its citizens
that the defendant ought to live. And Apprendi and its
progeny have made clear the sanctity of the jury’s role in
our system of criminal justice. Given these developments,
we owe the validity of Alabama’s system a fresh look. I
therefore respectfully dissent from the denial of certiorari.




——————
  9 In discounting the jury’s finding that the mitigating circumstances
outweighed the aggravating circumstances, the judge noted that he had
access to information that the jury did not hear (referring to the addi-
tional factfinding he had conducted after the jury made its findings),
and “surmise[d]” that some members of the jury were “daunted by
the task [of sentencing]” and fell prey to defense counsel’s “power-
ful, emotional appeal.” App. to Pet. for Cert. 82 (amended sentencing
order).
                     Cite as: 571 U. S. ____ (2013) 
                  13

                     SOTOMAYOR, J., dissenting
                 Appendix to opinion of SOTOMAYOR, J. 


                         APPENDIX

             Life-to-Death Overrides in Alabama*

                                                 Year
                                                 of        Jury vote
                                                 Sen-      (Life-
 #     Name                     County           tence     Death)
  1    Jones, Arthur            Baldwin          1982      Unknown
  2    Lindsey, Michael         Mobile           1982      11–1
  3    Murry, Paul              Montgomery       1982      11–1
       Murry, Paul              Montgomery       1988      12–0
  4    Acres, Gregory           Montgomery       1983      7–5
  5    Harrell, Ed              Jefferson        1983      11–1
  6    Neelley, Judy            De Kalb          1983      10–2
  7    Crowe, Coy               Jefferson        1984      12–0
  8    Freeman, Darryl          Madison          1984      12–0
  9    Hays, Henry              Mobile           1984      7–5
 10    Turner, Calvin           Etowah           1984      9–3
 11    Johnson, Anthony         Morgan           1985      9–3
 12    Musgrove, Phillip        Madison          1985      10–2
 13    Owens, Charles           Russell          1985      9–3
 14    Tarver, Robert           Russell          1985      7–5
——————
  * This list includes defendants identified in a July 2011 report by the
Equal Justice Initiative, see The Death Penalty in Alabama: Judge
Override, at http://eji.org/files/Override_Report.pdf (as visited on
November 15, 2013, and available in Clerk of Court’s case file), and a
2011 law review article, see Radelet, Overriding Jury Sentencing
Recommendations in Florida Capital Cases: An Update and Possible
Half-Requiem, 2011 Mich. State L. Rev. 793, as well as defendants we
are aware of who have been sentenced to death by judicial override
subsequent to the publishing of those reports.
14                   WOODWARD v. ALABAMA

                  SOTOMAYOR, J., dissenting
              Appendix to opinion of SOTOMAYOR, J.

                                            Year
                                            of       Jury vote
                                            Sen-     (Life-
 #    Name                 County           tence    Death)
 15   Thompson, Steven     Madison          1985     10–2
 16   Frazier, Richard     Mobile           1986     Unknown
      Frazier, Richard     Mobile           1990     Unknown
 17   Hooks, Joseph        Montgomery       1986     7–5
 18   Boyd, William        Calhoun          1987     7–5
 19   Tarver, Bobby        Mobile           1987     7–5
 20   Duncan, Joe          Dallas           1988     10–2
 21   McMillian, Walter    Monroe           1988     7–5
 22   Wesley, Ronald       Mobile           1988     8–4
 23   Coral, Robert        Montgomery       1989     8–4
 24   Hadley, J.C.         Baldwin          1989     12–0
 25   Jackson, Willie      Coffee           1989     7–5
 26   Parker, John         Colbert          1989     10–2
 27   Russaw, Henry        Pike             1989     8–4
 28   Stephens, Victor     Hale             1989     7–5
 29   White, Leroy         Madison          1989     9–3
 30   Flowers, Clayton     Baldwin          1990     11–1
 31   Harris, Louise       Montgomery       1990     7–5
 32   Neal, John           Baldwin          1990     10–2
 33   Sockwell, Michael    Montgomery       1990     7–5
 34   Tomlin, Phillip      Mobile           1990     12–0
      Tomlin, Phillip      Mobile           1994     12–0
      Tomlin, Phillip      Mobile           1999     12–0
                 Cite as: 571 U. S. ____ (2013)                  15

                 SOTOMAYOR, J., dissenting
             Appendix to opinion of SOTOMAYOR, J.

                                             Year
                                             of      Jury vote
                                             Sen-    (Life-
#    Name                  County            tence   Death)
35   Williams, Herbert     Mobile            1990    9–3
36   Beard, David          Marshall          1991    8–4
37   Bush, William         Montgomery        1991    12–0
38   Giles, Arthur         Morgan            1991    Unknown
39   Carr, Patrick         Jefferson         1992    12–0
40   Gentry, Ward          Jefferson         1992    7–5
41   McGahee, Earl         Dallas            1992    10–2
42   Padgett, Larry        Marshall          1992    9–3
43   Rieber, Jeffrey       Madison           1992    7–5
44   Knotts, William       Montgomery        1993    9–3
45   McNair, Willie        Montgomery        1993    8–4
46   Burgess, Alonzo       Jefferson         1994    8–4
47   Burgess, Roy          Morgan            1994    10–2
48   Madison, Vernon       Mobile            1994    8–4
49   Myers, Robin          Morgan            1994    9–3
50   Roberts, David        Marion            1994    7–5
51   Scott, William        Geneva            1994    12–0
52   Barnes, Michael       Mobile            1995    9–3
53   Clark, Andrew         Henry             1995    9–3
54   Gregory, William      Baldwin           1995    10–2
55   Norris, Michael       Jefferson         1995    8–4
56   Ponder, Terry         Cullman           1995    8–4
57   Smith, Ronald         Madison           1995    7–5
16                   WOODWARD v. ALABAMA

                  SOTOMAYOR, J., dissenting
              Appendix to opinion of SOTOMAYOR, J.

                                            Year
                                            of       Jury vote
                                            Sen-     (Life-
 #    Name                 County           tence    Death)
 58   Evans, Edward        Macon            1996     12–0,9–3
 59   Hyde, James          Marshall         1996     7–5
 60   McGowan, James       Conecuh          1996     7–5
 61   Smith, Kenneth       Jefferson        1996     11–1
 62   Apicella, Andrew     Jefferson        1997     8–4
 63   Carroll, Taurus      Jefferson        1998     10–2
 64   Dorsey, Ethan        Conecuh          1998     11–1
 65   Ferguson, Thomas     Mobile           1998     11–1
 66   Jackson, Shonelle    Montgomery       1998     12–0
 67   Taylor, Jarrod       Mobile           1998     7–5
 68   Wimberly, Shaber     Dale             1998     10–2
      Wimberly, Shaber     Dale             2001     7–5
 69   Hodges, Melvin       Lee              1999     8–4
 70   Waldrop, Bobby       Randolph         1999     10–2
 71   Lee, Jeffrey         Dallas           2000     7–5
 72   Martin, George       Mobile           2000     8–4
 73   Morrow, John         Baldwin          2002     8–4
 74   Moore, Daniel        Morgan           2003     8–4
 75   Eatmon, Dionne       Jefferson        2005     9–3
 76   Harris, Westley      Crenshaw         2005     7–5
 77   Spencer, Kerry       Jefferson        2005     9–3,10–2
 78   Yancey, Vernon       Russell          2005     7–5
 79   Billups, Kenneth     Jefferson        2006     7–5
                 Cite as: 571 U. S. ____ (2013)                  17

                  SOTOMAYOR, J., dissenting
              Appendix to opinion of SOTOMAYOR, J.

                                             Year
                                             of      Jury vote
                                             Sen-    (Life-
#    Name                  County            tence   Death)
80   Doster, Oscar         Covington         2006    12–0
     Killingsworth,
81   Jimmy                 Bibb             2006     7–5
82   Lane, Thomas          Mobile            2006    8–4
83   Sneed, Ulysses        Morgan            2006    7–5
84   Mitchell, Brandon     Jefferson         2007    10–2
85   Stanley, Anthony      Colbert           2007    8–4
86   Jackson, Demetrius    Jefferson         2008    10–2
87   Spradley, Montez      Jefferson         2008    10–2
88   Woodward, Mario       Montgomery        2008    8–4
89   McMillan, Calvin      Elmore            2009    8–4
90   Scott, Christie       Franklin          2009    7–5
91   Riggs, Jeffery        Jefferson         2010    10–2
92   White, Justin         Jefferson         2010    9–3
     Lockhart, Court-
93   ney                   Lee               2011    12–0
94   Shanklin, Clayton     Walker            2012    12–0
95   Henderson, Gregory    Lee               2012    9–3